Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 1/6/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 10/15/19 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over OKUYAMA (JP 2008241827) in view of MITA (JP 2008177738).
	Referring to figures 1-8, OKUYAMA teaches an imaging display device comprising: 
	a first layer;  
	a second layer;  and 
	a third layer, wherein the second layer is between the first layer and the third layer, wherein the first layer comprises a light-emitting element (10), wherein the second layer comprises a first transistor and a second transistor (20), wherein the third layer comprises a photoelectric conversion element (30), wherein the light-emitting element (10) is electrically connected to the first transistor, wherein the photoelectric conversion element (30) is electrically connected to the second transistor, and wherein the first transistor is electrically connected to the second transistor (see figures 1-2). 
	However, the reference does not clearly teach the photoelectric conversion element comprises selenium or a compound comprising selenium.

 	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to provide the photoelectric conversion element comprises selenium or a compound comprising selenium in OKUYAMA as taught by MITA because determining the optimum material for the layer only involved routine skill in the semiconductor art. 
	 Regarding to claim 11, an electronic device comprising: the imaging display device according to claim 4; and a lens (see figures 1-9).  

Allowable Subject Matter
	Claims 1-3, 8-10, 12 are allowed because none of the prior art alone or in combination teaches or suggests the particular subset of the imaging portion comprises a photoelectric conversion element configured to receive light delivered to the first surface, wherein the display portion comprises a light-emitting element configured to emit light in a direction opposite to the first surface, wherein the photoelectric conversion element is electrically connected to a gate of a transistor, and wherein the light-emitting element is electrically connected to one of a source and a drain of the transistor in claim 1; one electrode of the photoelectric conversion element is electrically connected to one of a source and a drain of the first transistor, wherein the one electrode of the photoelectric conversion element is electrically connected to one of a source and a drain of the second transistor, wherein a gate of the third transistor is electrically connected to the other of the source and the drain of the second transistor, and wherein one 
electrode of the light-emitting element is electrically connected to one of a source and a drain of the third transistor in claim 8.
	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
in a channel formation region, and wherein the third transistor comprises silicon in a channel formation region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893